In an action to set aside an assignment and certain quitclaim deeds by which the plaintiffs transferred to their brother, the defendant, all their interest in the estate of their father, William S. Bartley, who died on the 18th day of November, 1928, judgment modified by eliminating therefrom the direction for an accounting to the plaintiffs by the defendant and for an examination of the defendant’s records in so far as they relate to the property of the father. As so modified, the judgment is unanimously affirmed, without costs. The estate is in process of administration in the Surrogate’s Court of Kings county, where an accounting will be had. We are of opinion that there is sufficient evidence to support the findings that the transfers were fraudulent in that the defendant represented to the plaintiffs that for the purpose of the administration it was necessary that all the assets and the real property be placed in his name and that upon the completion of the administration each of the plaintiffs would receive his or her proportionate share as though the father had died intestate. Findings of fact and conclusions of law inconsistent herewith are reversed. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ. Settle order on notice.